Citation Nr: 0103075	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  This appeal arises from an August 1997 rating decision 
of the Department of Veterans Affairs (VA), Huntington, West 
Virginia, regional office (RO).  

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.

In March 1999, the Board issued a decision which, in part, 
denied the veteran's claim for special monthly pension 
benefits based on the need for regular aid and attendance or 
on housebound status.

The appellant appealed that decision.  In June 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Memorandum Decision 
which vacated the March 1999 Board decision as to the special 
monthly pension benefits claim and remanded the case to the 
Board for proceedings consistent with the Court's decision.


REMAND

As noted by the Court, the Board's April 1998 remand 
instructions to the RO to re-rate the veteran's existing 
disabilities were not complied with.  A remand by the Court 
or the Board confers on the veteran, as a matter of law the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Pursuant to the Court's decision, the RO should re-rate the 
veteran's existing disabilities, specifically:  bilateral 
hearing loss; status post fractured left clavicle; right 
elbow condition; general anxiety disorder with alcoholism and 
depression; and hypertension and chest pain.  The RO should 
then re-adjudicate the veteran's claim for special monthly 
pension based on the need for regular aid and attendance or 
on housebound status.

Accordingly, this case is REMANDED for the following:

1.  The RO should re-rate the veteran's 
existing disabilities, specifically, 
bilateral hearing loss; status post 
fractured left clavicle; right elbow 
condition; general anxiety disorder with 
alcoholism and depression; and 
hypertension and chest pain.  The RO 
should then re-adjudicate the veteran's 
claim for special monthly pension based 
on the need for regular aid and 
attendance or on housebound status.  

If deemed necessary, the veteran should 
be scheduled for a VA general medical 
examination and any special examinations 
that may be required to properly evaluate 
his disabilities. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


